PD-0850-15
                                                                                   RECEIVED SN
                   IN   THE   TEX^S   COURT   OF     CRIMINAL     APPEALS
                                                                                 COURT OF CRMNAL APPEALS
Johnny Calvin Scott                                  Cause No.:                      SEP 23 2015
v.                                            §      Trial Court No.: 1359]$4R
                                                                                  Abe! Acosta, G!©j$l
THE STATE OF TEXAS                            §      COA Number: 02-14-00183-CR                 JL (^
           PETITIONER'S SECOND MOTION OF EXTENSION OF TIME TO FILE
                          PETITION FOR DISCRETIONARY REVIEW

      Petitioner Johnny Calvin Scott/ Pro se, brings forth this Motion for Ex-
                                                                                             vV-•
                                                                                               • rc,\\
tension of Time to this court and below show such in support of this motion:


1.    Petitioner still has not received a copy of the Reporter's Record and
 trial court records/transcripts from either his trial or appellate attorney/
 nor the county reporter pr county clerk since this date (Spetember 16/ 2015),
 after several request and needs the record and trial court transcripts to help
 him in filing his P.D.R.
2.    Petitioner has a diminished mental capacity and has trouble comprehending
 and reading and writing the english language.
3.    Petitioner is a layman of the law and has no counsel to assist him in
 these matters-

                                           PRAYER

      For the above reasons, the Petitioner prays that this honorable court
GRANT this Second Motion of Extension of Time.


                                                                       Johnny Calvin Scott
                                                                      Pro se

                                CERTIFICATE OF SERVICE
I, Johnny Calvin Scott do hereby certify that a true and correct copy of the
above Petitioner's Second Motion for Extension of Time to File Petition for
Discretionary Review was sent to the following address, first class postage,
Pre-Paid on September 16, 2015:
                               FILED IN
TEXAS COURT OF CRIMINAL A^l^f^F CRIMINAL APPEAL R
Abel Acosta, Court Clerk
p.o. box 12308                        SEP 2 3 2015
Caoitol Station
Austin, TX 78711
                                 Abel Acosta, Cierk
                                                                       ihnny Calvin Scot
     '»                  IN THE TEXAS COURT OF CRIMINAL APPEALS
Johnny Calvin Scott                        §

v.                                         §     Cause No.;       .
THE STATE OF TEXAS                         §
                                         ORDER

Came to this court today the Plaintiff's Motion for extension of time to file
Petition for Discretionary Review and it is so ordered that the forgoing
motion be



          GRANTED




          DENIED




                    Executed this the            day of
                                 in the Year 2015, A.D.




                                                                      Presiding Judge